BALDWIN, Judge
(dissenting).
I disagree with the conclusion of the majority. Considering the marks in their entireties, I conclude that, as applied to the goods, the respective marks would be likely to cause confusion or mistake or to deceive. The marks are practically identical in meaning and they are very similar in appearance. I con*638sider it highly likely that one who sees EVERGOLD being used in connection with bronze powder, for example, would conclude that the powder was made by the same concern who makes DURA-GOLD bronze gold pigment for decorative uses.
I would reverse.